Citation Nr: 1146280	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a left eye disability.  

4.  Entitlement to service connection for chronic headaches.  

5.  Entitlement to an initial rating higher than 10 percent for residuals of a left knee injury.  
REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL
Veteran




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to July 1984, with subsequent service in the Army Reserve until 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and November 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in June 2007, the Board remanded the case to the RO for additional development.  The Board also denied the Veteran's claims of service connection for a right knee disability, residuals of a chest injury, and hypertension, and those issues, which were the subject of a subsequent appeal to the United States Court of Appeals for Veterans Claims (Court) and a Board remand, are presently the subject of a separate determination of the Board.  

In September 2010, the Board promulgated a decision, denying the Veteran's claim of service connection for a thyroid disorder, and remanded the case to the RO for additional development of the claims of service connection for a back disability, a left eye disability, and chronic headaches, and of a higher initial rating for residuals of a left knee injury.  

The Veteran appealed the Board's September 2010 decision as to the denial of service connection for a thyroid disorder to the Court.  





In an Order dated in June 2011, the Court granted a Joint Motion for Remand of the parties, that is, the Secretary of VA and the Veteran, who at that time was represented by counsel, and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As to the issue of service connection for a thyroid disorder, the parties agreed in the Joint Motion for Remand that the Veteran's complete Reserve personnel records, including those for active duty for training (ACDUTRA), should be obtained in order to identify the precise periods of ACDUTRA.  The periods of duty in 1994 and 1995 were of special interest.  

As to the issues of service connection for a back disability, a left eye disability, and chronic headaches, the RO undertook additional development as directed in the Board remand of September 2010.  However, it does not appear that the RO has considered the evidence added to the file, which is pertinent to the claims.  

As to the issue of a higher initial rating for residuals of a left knee injury, the RO also undertook additional development, in the form of arranging for a VA examination, as directed in the September 2010 Board remand.  Moreover, the Veteran himself has submitted additional medical evidence regarding treatment of his left knee disability.  He has asserted in statements, which are corroborated by his VA physician in January 2011, that he continued to have left knee problems following left knee surgery in November 2010 and that he would require further surgery on his knee that would further extend his disability.  


A VA outpatient record dated in September 2011, received from the Veteran, indicates that he underwent a patellofemoral replacement in April 2011.  Those records have not been obtained.  

The Board notes that the RO, in a March 2011 rating decision, granted the Veteran's claim of a temporary total disability rating based on surgery necessitating convalescence under 38 C.F.R. § 4.30, assigning a 100 percent rating for the period of November 24, 2010 through February 2011, and assigning a 10 percent rating effective March 1, 2011.  Given the Veteran's continuing left knee problems and the indication that he underwent further surgery on the left knee in April 2011, additional development is warranted.  The RO should ensure that updated VA treatment records have been obtained, to include records of the April 2011 surgery, and determine whether another VA examination is in order to assess the current severity of the left knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate Federal custodian, the Veteran's complete Reserve personnel records in order to identify all periods of ACDUTRA, with the periods of duty in 1994 and 1995 of particular focus. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The non-existence or unavailability of any records must be documented for each Federal custodian contacted.

2.  Obtain VA records pertaining to evaluation and treatment of the Veteran's left knee since 2009, to include the records of left knee surgery in April 2011, which are not already of record.  
3.  Thereafter, based on all records relevant to the Veteran's left knee disability added to the file, determine whether the Veteran should undergo a VA examination to assess the current nature and severity of his left knee disability.  If so, ensure that the claims file is available to the examiner for review.  The examiner is asked to describe left knee range of motion and any subluxation or instability.  The examiner is also asked to comment on whether there is any other functional loss due to pain, weakness, excess fatigability, incoordination, flare-ups, or repetitive use.  Any additional functional loss, if feasible, should be expressed in terms of degrees of loss of flexion or extension.  

4.  After the foregoing development has been completed, adjudicate the claims, to include consideration of all the new evidence added to the file.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals







Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

